Citation Nr: 9915437	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  90-53 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 1998, the RO denied claims of increased ratings 
for all of the veteran's service-connected disabilities.  An 
appeal has not been taken from that decision. 

It is noted that the veteran's representative argued that an 
attempt had not been made to obtain Social Security records 
to determine the basis for the veteran's unemployability.  
Inasmuch as there is no indication that the veteran was 
awarded Social Security disability benefits (and the record 
shows that he was awarded Social Security retirement 
benefits) there are no Social Security records that must be 
obtained.  

REMAND

This case was previously remanded by the Board in October 
1991 and not returned until February 1999.  Based on a review 
of the record, the Board finds that the case must be remanded 
again.  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran's adjudicated service-connected disabilities are 
as follows: (1) residuals of a gunshot wound to the left leg, 
to include a 3 x 1 inch scar, skin atrophy, loss of muscle 
tissue in Muscle Group XI, and retained foreign bodies, rated 
as 30 percent disabling; (2) residuals of a gunshot wound to 
the left leg, to include post-operative scarring of the left 
leg, a 6-inch scar along the Achilles tendon, limitation of 
motion of the left ankle, and anesthesia of the dorsum of the 
foot and toes, rated as 20 percent disabling; (3) residuals 
of a gunshot wound to the right ulnar distal end, to include 
an ununited fracture, a 2 x 1 inch painful scar at the wrist, 
and anesthesia of the dorsum of the right hand, rated as 20 
percent disabling; (4) limitation of motion of the right 
wrist, rated as 10 percent disabling; (5) residuals of a 
gunshot wound to the right thigh, to include a 4 1/2 x 1 1/2 inch 
scar, with keloids in Muscle Group XIII, rated as 10 percent 
disabling; and (6) post-operative skin graft scars of the 
right thigh and the left thigh, with keloid and scarring, 
rated as 10 percent disabling.  His combine rating is 70 
percent.  

In March 1999 written argument, the representative raised the 
issue of entitlement to service connection for carpal tunnel 
syndrome, even though service connection is in effect for 
anesthesia of the dorsum of the right hand.  The 
representative also indicated that the nerve damage to the 
left lower extremity warrants a separate rating.  
Additionally, it appears that the veteran may have be raising 
issues of service connection for a left knee disorder, 
residuals of penile surgery, and a scar near the right eye.  
These matters are inextricably intertwined with the issue of 
a total rating.  

The evidence shows that the veteran stopped working in 1985.  
Although he claims to have left due to disability, his 
pension it is not based on disability.  Apparently he has not 
sought further employment.  In it's 1991 remand, the Board 
asked that an opinion be obtained from VA examiners as to the 
effect of the service connected disabilities on the veteran's 
ability to secure and maintain gainful employment.  At the 
time of a 1992 VA joints examination, the veteran reported 
ankle pain when walking and when sitting for a long time.  
Noting the objective findings and the what appears to have 
been the veteran's report of being unable to stand or sit for 
a long time due to residual muscle injury to the left leg, 
the examiner expressed the opinion that the veteran did not 
seem to be a fit candidate for gainful employment.

Although the 1991 remand had requested that the veteran's 
employment records be obtained, by the time that development 
was undertaken in 1997, the veteran's last reported employer 
(a construction company) was no longer at its stated address 
and, according to the U.S. Postal Service, a forwarding order 
had expired.  

VA outpatient records dated from 1993 to 1997 reflect for the 
most part entries regarding nonservice-connected 
disabilities.  In April 1993, the veteran complained of pain 
and stiffness of the left "leg" with increased swelling of 
the left knee.  However, examination revealed both knees to 
be within normal limits.  In July 1993 the veteran reported 
painless swelling of the left knee; however, the knee has not 
been included in the service-connected left leg disability.  
In any event, examination revealed the knee to be stable, 
with no pain on range of motion.  

When the veteran was seen by the VA in October 1994, he was 
noted to have occasional stiffness of the left ankle in the 
morning.  In the same record he was reported the have some 
stiffness of the left ankle in the morning.  On examination 
there was not edema of the extremities and the left ankle was 
non-tender, without swelling, tenderness of limited motion.  
In a March 1997 record entry the veteran's only 
musculoskeletal complaint was of intermittent swelling of the 
left knee secondary to an "old injury."  

The veteran was afforded multiple VA examinations in April 
1998.  During the general medical examination, the veteran 
complained of left knee pain, occasional left ankle pain and 
"sometime" swelling of the left ankle.  The same examiner 
who examined the veteran in 1992 performed scars, muscles and 
bones examinations.  The text of these examination reports is 
in outline form and appears to answer questions that are 
unstated and unknown to the reader.  Therefore, the 
significance of remarks such as "unknown," "yes," "N/A," 
can not be assessed by the Board; thus, the reports are 
inadequate.  Additionally, other than the social work 
supervisor who performed the social and industrial survey, 
none of the examiners commented on the veteran's ability to 
work.   

Accordingly, the case must be remanded again for the 
following:

1.  The veteran should be asked whether 
he is claiming service connection for 
carpal tunnel syndrome, a left knee 
disorder, residuals of penile surgery, 
and a scar near the right eye.  If he is, 
he should identify or submit any medical 
evidence pertaining to those 
disabilities, including any that shows 
they currently exist and links them to 
service or to a service connected 
disability.  The veteran also should 
submit or identify any additional 
evidence, particularly private or VA 
medical evidence, pertaining to his 
service-connected disabilities.  The RO 
should obtain any evidence identified.  

2.  Thereafter, if the veteran is seeking 
service connection for any of the above 
noted disabilities and any of the service 
connection claims are found to be well 
grounded, the RO should have the veteran 
examined and obtain a medical opinion as 
to any relationship to service or to a 
service-connected disability, as 
indicated.  

3.  The veteran also must be afforded 
comprehensive orthopedic and neurological 
examinations to assess his service-
connected disabilities.  If at all 
possible, a qualified examiner who has 
not previously examined him should 
perform the orthopedic examination.   All 
indicated studies must be conducted.  The 
claims files and a separate copy of this 
remand must be made available to and 
reviewed by the examiners, and such 
should be acknowledged in the examination 
reports.  The examiners should record 
pertinent medical complaints, symptoms, 
and clinical findings as to each service-
connected and any deemed-related 
disabilities.  At least one of the 
examiners should note specifically active 
and passive range of motion of the right 
wrist, left knee and left ankle, and the 
examiner should also specify the range of 
pain free motion.  The physicians should 
comment on the functional limitations, if 
any, caused by each of the veteran's 
service-connected disabilities.  In 
particular, it is requested that the 
examiners provide responses to the 
following:

(a) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is etiologically related to 
any of the service-connected 
disabilities, and whether the pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy, weakness, or 
skin changes attributable to the service-
connected disability, and the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.

(b) With respect to any right carpal 
tunnel syndrome, the neurological 
examiner is requested to provide an 
opinion as to the degree of medical 
probability that there is a causal 
relationship between the service-
connected right wrist disability and 
carpal tunnel syndrome (using the 
standard of more likely, less likely or 
at least as likely as not).  

The examiners also should be asked to 
express an opinion as to the veteran's 
ability to engage in substantially 
gainful employment.  In that regard, they 
may not consider his age or any 
nonservice-connected disabilities.  They 
should read this entire remand before 
expressing an opinion and must consider 
all relevant evidence in the claims file, 
including the VA outpatient records and 
the extent to which they reflect any 
relevant complaints.   The examiners 
should not base their conclusions on the 
veteran's subjective complaints/history 
alone.  In that regard, the evidence 
shows that he did not receive a 
disability pension and there is no 
objective evidence that he terminated his 
last job because he was no longer able to 
work due to his service-connected 
disabilities alone.  In any event, the 
examiners should address the following: 
With consideration of only the veteran's 
service-connected disabilities and 
without consideration of his age and his 
nonservice-connected disabilities, is he 
capable of engaging in some type of 
substantially gainful employment, for 
example, some type of unskilled or semi-
skilled work that would not require him 
to remain seated or remain standing for 
prolonged periods.  The examiners' 
conclusions must be supported by 
reference to medical findings in addition 
to the veteran's own assessment of his 
ability to work.  Any opinions expressed 
must be accompanied by a complete 
rationale.  If any examination report 
contains responses to 
directions/questions that are not 
contained in the report, the 
directions/questions must be associated 
with the report. 

4.  The RO should then review the case to 
ensure that the requested development has 
been completed in accordance with the 
Board's requirements.  If it has not, any 
necessary corrective action must be 
taken.  Thereafter, the RO should 
readjudicate the issue of a total rating 
and adjudicate any inextricably 
intertwined issues.  A supplemental 
statement of the case should be prepared 
in respect to any issue that remains 
denied for which a notice of disagreement 
has been received.  The veteran should be 
advised to submit a substantive appeal on 
any new issues addressed in a 
(supplemental) statement of the case.  
After the appropriate time for response, 
the case should then be returned to the 
Board.



It is emphasized that this claim must be afforded expeditious 
treatment by the RO.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










